
	

114 HR 6303 : To designate facilities of the United States Postal Service, to establish new ZIP Codes, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6303
		IN THE SENATE OF THE UNITED STATES
		December 1, 2016ReceivedAN ACT
		To designate facilities of the United States Postal Service, to establish new ZIP Codes, and for
			 other purposes.
	
	
		1.Post office designations
			(a)Special Warfare Operator Master Chief Petty Officer (SEAL) Louis Lou J. Langlais Post Office Building
 (1)DesignationThe facility of the United States Postal Service located at 1221 State Street, Suite 12, Santa Barbara, California, shall be known and designated as the Special Warfare Operator Master Chief Petty Officer (SEAL) Louis Lou J. Langlais Post Office Building.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Special Warfare Operator Master Chief Petty Officer (SEAL) Louis Lou J. Langlais Post Office Building.
				(b)Richard Allen Cable Post Office
 (1)DesignationThe facility of the United States Postal Service located at 23323 Shelby Road in Shelby, Indiana, shall be known and designated as the Richard Allen Cable Post Office.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Richard Allen Cable Post Office.
				(c)Leonard Montalto Post Office Building
 (1)DesignationThe facility of the United States Postal Service located at 3031 Veterans Road West in Staten Island, New York, shall be known and designated as the Leonard Montalto Post Office Building.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Leonard Montalto Post Office Building.
				(d)Army First Lieutenant Donald C. Carwile Post Office Building
 (1)DesignationThe facility of the United States Postal Service located at 401 McElroy Drive in Oxford, Mississippi, shall be known and designated as the Army First Lieutenant Donald C. Carwile Post Office Building.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Army First Lieutenant Donald C. Carwile Post Office Building.
				(e)E. Marie Youngblood Post Office
 (1)DesignationThe facility of the United States Postal Service located at 14231 TX–150 in Coldspring, Texas, shall be known and designated as the E. Marie Youngblood Post Office.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the E. Marie Youngblood Post Office.
				(f)Zapata Veterans Post Office
 (1)DesignationThe facility of the United States Postal Service located at 810 N. U.S. Highway 83 in Zapata, Texas, shall be known and designated as the Zapata Veterans Post Office .
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Zapata Veterans Post Office.
				(g)Marine Lance Corporal Squire Skip Wells Post Office Building
 (1)DesignationThe facility of the United States Postal Service located at 2886 Sandy Plains Road in Marietta, Georgia, shall be known and designated as the Marine Lance Corporal Squire Skip Wells Post Office Building.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Marine Lance Corporal Squire Skip Wells Post Office Building.
				(h)Officer Joseph P. Cali Post Office Building
 (1)DesignationThe facility of the United States Postal Service located at 6300 N. Northwest Highway in Chicago, Illinois, shall be known and designated as the Officer Joseph P. Cali Post Office Building.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Officer Joseph P. Cali Post Office Building.
				(i)Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building
 (1)DesignationThe facility of the United States Postal Service located at 1 Chalan Kanoa VLG in Saipan, Northern Mariana Islands, shall be known and designated as the Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Segundo T. Sablan and CNMI Fallen Military Heroes Post Office Building.
				(j)Abner J. Mikva Post Office Building
 (1)DesignationThe facility of the United States Postal Service located at 1101 Davis Street in Evanston, Illinois, shall be known and designated as the Abner J. Mikva Post Office Building.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in paragraph (1) shall be deemed to be a reference to the Abner J. Mikva Post Office Building.
 2.Establishing new ZIP codesNot later than September 30, 2017, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, each of the following communities:
 (1)Miami Lakes, Florida. (2)Storey County, Nevada.
 (3)Flanders, Northampton, and Riverside in the Town of Southampton, New York. (4)Ocoee, Florida.
 (5)Glendale, New York. Passed the House of Representatives November 30, 2016.Karen L. Haas,Clerk. 